       Case 4:17-cv-00272-SWW Document 106 Filed 01/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 PRIMERICA LIFE INSURANCE     *
 COMPANY                      *
                    PLAINTIFF *
                              *
 V.                           *                   CASE NO. 4:17CV00272 SWW
                              *
                              *
 BETTY JO WOODALL and ILA     *
 ELAINE REID                  *
                  DEFENDANTS *


                                  JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that the Counterclaim against Plaintiff Primerica

Life Insurance Company by Defendant Ila Elaine Reid is DISMISSED WITH

PREJDUICE. There being no remaining claims, this action is dismissed in its

entirety.


       IT IS SO ORDERED THIS 4TH DAY OF JANUARY, 2021.


                                     Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
